DETAILED ACTION
                                             Claim Rejections - 35 USC §102
1.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 21-40 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katherine Busch (US US-10108688-B2).
As per claim 21, Busch teaches “a method comprising”:
“initiating indexing of historic content and real-time content at ala first time point, the historic content comprising content items stored prior to the first time point and the real-time content comprising content items received after the first time point,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60);
“executing backlog jobs in parallel with real-time processing jobs, the backlog jobs indexing the historic content in a content index and the real-time processing jobs indexing the real-time content in the content index.”( figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60).

“returning a partially responsive result to the client device, the partially responsive result based on a current state of the backlog jobs,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60).
As per claim 22, Busch further shows “wherein executing the backlog jobscomprises processing batches of the historic 
content beginning at an initialtime point and terminating at the first time point, the initial 
time point occurring before the first time point,” (col. 11 lines 32-col. 13 lines 60).
As per claim 23, Busch further shows “wherein executing the backlog jobscomprises processing batches of the historic content beginning at the firstttime point and terminating at an initial time point, the initial time pointoccurring before the first time point,” (col. 11 lines 32-col. 13 lines 60).
As per claim 24, Busch further shows” wherein indexing the real-time content comprises performing an atomic update of an index for the real-time content,” (col. 11 lines 32-col. 13 lines 60).
As per claim 25, Busch further shows “receiving a second query from the client device after the backlog jobshave completed; andreturning a full result to the client device, the full result comprisingall responsive 

	As per claim 26, Busch further shows “wherein returning the partiallyresponsive result comprises returning all responsive 
results from the realtime content and at least one responsive result from the historic content,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 27, Busch further shows “updating a historiccontent item in the content index based on the real-time processing 
Jobs,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 28, Busch teaches “a non-transitory computer readable storage medium fortangibly storing computer program instructions capable of being executedby a computer processor, the computer program instructions defining the steps of”:
“initiating indexing of historic content and realtime content at a firsttime point, 
the historic content comprising content items storedprior to the first time point and the 
real-time content comprisingcontent items received after the first time point,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60);
“executing backlog jobs in parallel with realtime processing jobs, thebacklog jobs 

“receiving a query from a client device, the query received during execution of the back log and realtime processing jobs,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60);
“returning a partially responsive result to the client device, thepartially responsive result based on a current state of the backlogjobs,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60).
	As per claim 29, Busch further shows “wherein executingthe backlog jobs comprises processing batches of the historic contentbeginning at an initial time point and terminating at the first time point, theinitial time 
point occurring before the first time point,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 30, Busch further shows” wherein executingthe backlog jobs comprises processing batches of the historic contentbeginning at the first time point and terminating at an initial time point, theinitial time 
point occurring before the first time point,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 31, Busch further shows “wherein indexingthe realtime content comprises performing an atomic update of an 

	As per claim 32, Busch further shows” receiving a second query from the client device after the backlog jobs have completed,” (col. 11 lines 32-col. 13 lines 60); and
“returning a full result to the client device, the full result comprisingall responsive items 
in the historic content and real-time content,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 33, Busch further shows” wherein returningthe partially responsive result comprises returning all responsive resultsfrom the realtime content and at least one responsive result from the historic content,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 34, Busch further shows “updating a historic content item in the content index based on the realtimeprocessing 
Jobs,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 35, Busch teaches “a device comprising: a processor,” (fig. 8B); and
“a storage medium for tangibly storing thereon program logic forexecution by the 
processor, the stored program logic comprising:logic, executed by the processor, for 
initiating indexing ofhistoric content and realtime content at a first time point,the historic content comprising content items stored prior tothe first time point and the realtime cont
“logic, executed by the processor, for executing backlog jobs inparallel with real-time processing jobs, the backlog jobsindexing the historic content in a content index and the real-time processing jobs indexing the real-time content in the content index,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60);
“logic, executed by the processor, for receiving a query from aclient device, the query 
received during execution of thebacklog and realtime processing jobs;logic, executed by the processor, for returning a partiallyresponsive result to the client device, the partially
responsive result based on a current state of the back log jobs,” (figs. 3-5, col. 8 lines 13-66, col. 11 lines 32-col. 13 lines 60).
	As per claim 36, Busch further shows “wherein executing the backlog jobscomprises processing batches of the historic 
content beginning at an initialtime point and terminating at the first time point, the initial 
time pointoccurring before the first time point,” (col. 11 lines 32-col. 13 lines 60).
	As per claim 37, Busch further shows “wherein executing the backlog jobscomprises processing batches of the historic content beginning at the firsttime point and terminating at an initial time point, the initial time 
pointoccurring before the first time point,” (col. 11 lines 32-col. 13 lines 60).
As per claim 38, Busch further shows” wherein indexing the realtime contentcomprises performing an atomic update of an 
index for the realtime content,’ (col. 11 lines 32-col. 13 lines 60).
	As per claim 39, Busch further shows” the stored program logic further comprising”: logic, executed by the processor, for receiving a second query fromthe client device 
after the backlog jobs have completed,” (col. 11 lines 32-col. 13 lines 60); and 
“logic, executed by the processor, for returning a full result to the clientdevice, the full 
result comprising all responsive items in thehistoric content and realtime content,’ (col. 11 lines 32-col. 13 lines 60).
	As per claim 40, Busch further shows” wherein returning the partiallyresponsive result comprises returning all responsive 
results from the realtime content and at least one responsive result from the historic 
content,” (col. 11 lines 32-col. 13 lines 60).
                                                           Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                                                     Contact Information
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
Aug. 26, 2021                                                         /KIM T NGUYEN/                                                                              Primary Examiner, Art Unit 2153